Opinion of the court by
This case comes here on appeal from the district court of Canadian county, sitting with the powers *Page 400 
of a circuit court of the United States, under the provisions of the act of congress, approved February 6, 1901, 31 Statutes at Large, page 760. Attached to the petition in error is what purports to be a case made, which contains only the stenographer's transcript to the evidence. There are no pleadings shown in the record, no judgment or final order of the court, no motion for a new trial, and no record by which we can determine what the issues were or that any disposition was ever made of the case; merely a recital in the stenographer's transcript to the effect that upon the conclusion of the plaintiff's testimony, defendants demurred to the evidence, and the court sustained the demurrer, to which ruling the plaintiff excepted. The record is wholly insufficient to present such a case made as will enable this court to review the errors assigned by plaintiff in error.
See Board of Commissioners of Custer Co. v. Moon,8 Okla. 205, and cases cited.
The petition in error, therefore is dismissed, with costs to plaintiff in error.
Irwin, J., who presided in the court below, not sitting; Pancoast, J., absent; all the other Justices concurring.